DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 08/02/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edry et al (US-2018/0352359, hereafter, Edry).
Regarding claim 1, Edry discloses a method (see Figs. 1-3) comprising: receiving, by a cloud spatial audio processing system (cloud-based computing device 102), spatial audio from an audio server (media platform 104) over a first communication link; converting, by the cloud spatial audio processing system (114 in cloud-based computer device 102), the spatial audio into binaural audio (personalized audio data based on a unique HRTF data associated with a user, see Fig. 2, and ¶ [0066], [0067]); and streaming the binaural audio from the cloud spatial audio processing system to a mobile station over a second communication link for playback on a personal audio delivery device (see Fig. 2, step 208, ¶ [0069]; Fig. 3, ¶ [0070], [0071]).  
Regarding claim 2, Edry discloses the method of claim 1, wherein the spatial audio is at least one of object-based audio, ambisonic audio, and multi-channel audio (see ¶ [0041]-[0045]).  
Regarding claim 3, Edry discloses method of claim 1, wherein the audio server downconverts or does not downconvert the spatial audio to a fewer number of audio signals before sending the spatial audio over the first communication link to the cloud spatial audio processing system (see ¶ [0046]). 
Regarding claims 4 and 5, see ¶ [0048]-[0050].  
Regarding claim 6, Edry discloses the method of claim 1, wherein converting the spatial audio to the binaural audio comprises applying a room model to the spatial audio, wherein a spatial format and spatial configuration of the room model matches a spatial format and spatial configuration of the spatial audio (see ¶ [0043]).
Regarding claim 7, Edry discloses the method of claim 6, wherein the room model is defined by a listener (see ¶ [0043]).  
Regarding claim 8, Edry discloses the method of claim 1, wherein a bandwidth of the second communication link which is a 3rd generation (3G), 4th generation (4G), 5th generation (5G), or WiFi connection is less than a bandwidth of the first communication link (see Fig. 1 and Fig. 4, ¶ [0072] and [0076], the cloud network is typically a content delivery network (CDN) built on the Internet, but may include any network, including but not limited to a LAN, a MAN, a WAN, a mobile wired or wireless network, a private network, or a virtual private network).
Regarding claim 9, Edry discloses the method of claim 1, further comprising receiving an indication of head movement by a listener; and wherein converting the spatial audio into binaural audio comprises converting the spatial audio into the binaural audio based on the indication of the head movement (wherein the HRTF is based on the head movement of the listener, see ¶ [0066]).  
Regarding claim 10, Edry discloses the method of claim 1, further comprising applying an equalization filter to left and right binaural audio channels of the binaural audio (see ¶ [0055], [0055]).

Claims 11-15 relate to a non-transitory, machine-readable medium. The technical features of claims 11-15 essentially correspond to those of claims 1-2, 4, 6 and 8, respectively.  Therefore, claims 11-15 are rejected for the same reasoning as set forth in claims 1-2, 4, 6 and 8 as stated above.

Claims 16-20 relate to a system. The technical features of claims 16-20 essentially correspond to those of claims 1-2, 4, 6 and 8, respectively.  Therefore, claims 16-20 are rejected for the same reasoning as set forth in claims 1-2, 4, 6 and 8 as stated above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 11/22/2022